DETAILED ACTION
Applicant's arguments filed on 12/15/2020 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Banes on 02/25/2021.
The application has been amended as follows:
IN THE CLAIMS: 
Claims 2, 9 and 13 have been canceled.
Claim 3, line 1, “according to claim 2” has been changed to – according to claim 1--.
Claims 1 and 8 have been replaced with following:
	1.	(Currently Amended)  A circuit breaker failure protection relay comprising: 
	an input circuit to which a first opening command for a first circuit breaker is input; and 

	the circuit breaker failure detection element being capable of changing the setting value to a first value and a second value that is larger than the first value according to a switching signal, 
	the first value being smaller than a magnitude of a load current of the power system and the second value being larger than the magnitude of the load current,
	the circuit breaker failure protection relay being configured to, when the first opening command is input and when the circuit breaker failure detection element determines that the overcurrent occurs, output a second opening command for a second circuit breaker in a neighborhood of the first circuit breaker,
wherein: 
	the circuit breaker failure protection relay further includes a power system fault detection element configured to detect a fault in the power system by a method other than the determination about the overcurrent, and 
	the power system fault detection element is configured to, upon detection of the fault, output the switching signal activated for setting the setting value at the first value.  

	8. 	(Currently Amended)  A protection relay system comprising: 
	a protection relay configured to, upon detection of a fault in a power system, output a first opening command for opening a first circuit breaker, and a second opening 
	a circuit breaker failure protection relay, 
	the circuit breaker failure protection relay including: 
		an input circuit to which the first opening command is input; and 
		a circuit breaker failure detection element configured to compare a magnitude of a current detected in the power system with a setting value to make a determination as to whether an overcurrent occurs due to a failure of the first circuit breaker, 
	the circuit breaker failure detection element being capable of changing the setting value to a first value and a second value that is larger than the first value according to a switching signal, 
	the first value being smaller than a magnitude of a load current of the power system and the second value being larger than the magnitude of the load current,
	the circuit breaker failure protection relay being configured to, when the first opening command is input, and when the circuit breaker failure detection element determines that the overcurrent occurs, output a third opening command for opening the second circuit breaker, 
	the second circuit breaker being configured to be opened when the second circuit breaker receives both the second opening command and the third opening command,  
wherein: 
the circuit breaker failure protection relay further includes a power system fault detection element configured to detect a fault in the power system by a method other than the determination about the overcurrent, and 
	the power system fault detection element is configured to, upon detection of the fault, output the switching signal activated for setting the setting value at the first value.  

Claim 17 has been added with following:
17. 	(New)  A circuit breaker failure protection relay comprising: 
an input circuit to which a first opening command for a first circuit breaker is input; and 
a circuit breaker failure detection element configured to compare a magnitude of a current detected in a power system with a setting value to make a determination as to whether an overcurrent occurs due to a failure of the first circuit breaker, 
the circuit breaker failure detection element being capable of changing the setting value to a first value and a second value that is larger than the first value according to a switching signal, 
the first value being smaller than a magnitude of a load current of the power system and the second value being larger than the magnitude of the load current,
the circuit breaker failure protection relay being configured to, when the first opening command is input and when the circuit breaker failure detection element determines that the overcurrent occurs, output a second opening command for a second circuit breaker in a neighborhood of the first circuit breaker,
wherein:

the operation mode setting circuit is configured to: 
	output the switching signal in an inactive state for setting the setting value at the second value when the operation mode is the test mode; and 
	output the switching signal activated for setting the setting value at the first value when the operation mode is the normal operation mode.
			Reasons for Allowance
Claims 1, 3-8, 10-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…	the circuit breaker failure detection element being capable of changing the setting value to a first value and a second value that is larger than the first value according to a switching signal, 
	the first value being smaller than a magnitude of a load current of the power system and the second value being larger than the magnitude of the load current,
	the circuit breaker failure protection relay being configured to, when the first opening command is input and when the circuit breaker failure detection element determines that the overcurrent occurs, output a second opening command for a second circuit breaker in a neighborhood of the first circuit breaker,
wherein: 
the circuit breaker failure protection relay further includes a power system fault detection element configured to detect a fault in the power system by a method other than the determination about the overcurrent, and 
	the power system fault detection element is configured to, upon detection of the fault, output the switching signal activated for setting the setting value at the first value.”
	Claim 8; prior art of record fails to disclose either by itself or in combination:  “…a circuit breaker failure detection element configured to compare a magnitude of a current detected in the power system with a setting value to make a determination as to whether an overcurrent occurs due to a failure of the first circuit breaker, 
	the circuit breaker failure detection element being capable of changing the setting value to a first value and a second value that is larger than the first value according to a switching signal, 
	the first value being smaller than a magnitude of a load current of the power system and the second value being larger than the magnitude of the load current,
	the circuit breaker failure protection relay being configured to, when the first opening command is input, and when the circuit breaker failure detection element determines that the overcurrent occurs, output a third opening command for opening the second circuit breaker, 
	the second circuit breaker being configured to be opened when the second circuit breaker receives both the second opening command and the third opening command,  
wherein: 
the circuit breaker failure protection relay further includes a power system fault detection element configured to detect a fault in the power system by a method other than the determination about the overcurrent, and 
	the power system fault detection element is configured to, upon detection of the fault, output the switching signal activated for setting the setting value at the first value.”
Claim 17; prior art of record fails to disclose either by itself or in combination:  “…the circuit breaker failure detection element being capable of changing the setting value to a first value and a second value that is larger than the first value according to a switching signal, 
the first value being smaller than a magnitude of a load current of the power system and the second value being larger than the magnitude of the load current,
the circuit breaker failure protection relay being configured to, when the first opening command is input and when the circuit breaker failure detection element determines that the overcurrent occurs, output a second opening command for a second circuit breaker in a neighborhood of the first circuit breaker,
wherein:
the circuit breaker failure protection relay is configured to operate in one of a test mode and a normal operation mode as an operation mode, and further includes an operation mode setting circuit for setting the operation mode, and 
the operation mode setting circuit is configured to: 
	output the switching signal in an inactive state for setting the setting value at the second value when the operation mode is the test mode; and 

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838